Citation Nr: 1202822	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-06 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to February 1971.   

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the RO that denied the Veteran's claim for special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate.  The Veteran only perfected an appeal as to the matter of special monthly compensation based on the need for regular aid and attendance of another person.  

The Board notes that the Veteran requested a hearing before the Board.  A hearing was scheduled in January 2010, but he failed to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  


FINDING OF FACT

The Veteran is not shown to have been rendered helpless as the result of his service-connected disabilities including the lumbar spine degenerative changes; nor is he shown to be precluded from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person.  


CONCLUSION OF LAW

The criteria for the assignment of special monthly compensation based on the need for aid and attendance are not met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in June and September 2006.    

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  Social Security Administration records have been associated with the claims folder.  VA treatment records also have been associated with the claims folder.  The Veteran also underwent a VA examination in August 2007.

The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.      

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: The inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance.  The inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a).  

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  

In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. 222, 224.  

The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352(a). 


Analysis

A careful review of the record shows that the Veteran has been granted service connection for lumbosacral strain with disc disease and sciatica, rated as 60 percent disabling; paresthesia of the left lower extremity, rated as 20 percent disabling; and bilateral plantar warts, rated as 10 percent disabling.  

The Veteran's combined total rating is 70 percent, and he was assigned a total rating based upon individual unemployability by reason of service-connected disability, effective on May 18, 2006.  

Regarding the service-connected lumbar spine disability, the medical evidence of record shows that the Veteran has low back pain due to degenerative changes of the spine and is treated with a paravertebral nerve block from L2-S1 on a regular basis, about every 6 weeks.   

An October 2006 VA examination report indicated that the Veteran reported having constant, moderate to severe low back pain.  The pain radiated into his left leg and to his left foot.  The examination indicated that the Veteran had a slow, antalgic gait and used a cane for ambulation.  

The examination also revealed that the Veteran's lumbar forward flexion was performed to 20 degrees, lateral flexion and rotation were performed to 15 degrees each way, and extension was performed to 10 degrees.  He reported having daily flare-ups of pain that lasted for one hour.  A neurological examination revealed decreased sensory and motor function at 3/5 of the left lower extremity.  He reported having incapacitating episodes on a daily basis.  

The examiner stated that, regarding functional impairment, the Veteran had difficulty with prolonged standing and walking for more than a half hour, lifting more than five pounds, and bending due to low back pain.    

The August 2007 VA aid and attendance examination showed that the Veteran used a cane for ambulation and had an unsteady gait despite the use of the cane.  Regarding the lower extremities, the examiner noted that he had poor balance, propulsion and coordination.  

The diagnosis, in pertinent part, was that of chronic low back pain with gait disturbance secondary to degenerative disc disease of the lumbar spine at L4-L5, L5-S1 for which the Veteran used a cane for ambulation.  The examiner noted that the Veteran's gait was unsteady despite the use of a cane.  

The examiner opined that the Veteran required the assistance of an attendant or his spouse to accompany him during ambulation because he was unsteady when walking despite using a cane to ambulate.  The examiner indicated that he would have difficulty protecting himself from the hazards and dangers of the daily environment without the assistance of an attendant due to his unsteady gait with ambulation.  The examiner stated that the Veteran had poor balance that affected his ability to ambulate.  

The VA examiner stated that the Veteran was able to perform self-care, but required some assistance.  The examiner noted that he was capable of feeding himself without assistance.  

The examiner noted that he was able to fasten his shirt and upper clothing without assistance, but required assistance with putting on his pants and socks and needed some assistance with bathing.  He was able to shave without assistance.  The examiner noted that the Veteran required assistance with toileting and that his wife assisted him with wiping after bowel movements.  

The examiner stated that the Veteran was not a candidate for skilled nursing care at the present time.  However, the examiner stated that the Veteran would require some assistance from an attendant for housekeeping and shopping needs and required some assistance with his activities of daily living at that time.   

Here, the Veteran is shown to experience limited mobility and ability to ambulate due to his service-connected disabilities.  While he recently was determined to be prevented from working as the result of his service-connected disabilities, he is not shown to have been rendered to helpless as to warrant the regular aid and attendance of another person.  

Significantly, the Veteran still is able to ambulate with the use of cane and to leave his home with his wife as an attendant.  

Moreover, on this record, the Board finds that the Veteran is not shown to be precluded from dressing or undressing himself or keeping himself clean and presentable as the result of his service-connected disabilities alone.  He is shown to receive some help with toileting, bathing and dressing due to specific limitation caused by his service-connected low back disability, but these basic activities of life for the most part are not show to require regular assistance in order to be accomplished.  

Moreover, the Veteran has no service-connected impairment that involves the upper extremities or that is shown to preclude his moving in the home or to accomplish basic personal care without assistance.  To the extent that the Veteran's spouse accompanies him when he leaves the home, he is still shown to be able to ambulate with the use of a cane for some distance.  

The evidence further does not show that the Veteran is unable to protect himself from the dangers and hazards incident to his daily environment without assistance due solely to his unsteady gait or limited low back movement due to the service-connected disabilities.  

Thus, on this record, the Board finds that the medical evidence is sufficient to show that the Veteran is not rendered so helpless as to need regular and attendance due to his service-connected disabilities.  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  The performance of the necessary aid and attendance service by a relative or other member of the household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).  

The Board finds that the evidence of record establishes that the Veteran does not require the regular aid and attendance of another person to accomplish the daily activities of life due to his service-connected disabilities alone.  

Thus, on this record, the claim for special monthly compensation based on the need for regular aid and attendance must be denied.    



ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


